Citation Nr: 9919634	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disability, diagnosed as depression, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
recurrent dislocation of the right shoulder with degenerative 
changes and painful motion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This case comes before the Board of Veteran's Appeals (Board) 
from an October 1995 RO rating action which, in pertinent 
part, denied the veteran's claim for a rating in excess of 10 
percent for his right shoulder disorder.  Subsequent RO 
decisions have continued the 10 percent rating, while 
recharacterizing the disorder (as noted in the statement of 
the Issues, above) to include degenerative changes and 
painful motion. 

By that same October 1995 decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder, as secondary his service-connected right shoulder 
disability.  The veteran submitted a Notice of Disagreement 
(NOD) regarding this issue in May 1996 and a Statement of the 
Case (SOC) was issued in June 1996.  The veteran perfected 
his appeal with a July 1996 statement that was accepted in 
lieu of a VA Form 9.  Before that issue reached the Board, 
the RO, by rating action of July 11, 1997, granted service 
connection, with a 10 percent disability rating, for 
depression, effective from the date of filing of the claim in 
November 1994.  The issue as to the level of the rating has 
now been brought before the Board, purportedly on appeal from 
that July 1997 RO decision.

The Board notes that, while the veteran raised the issue of 
an earlier effective date for his service-connected right 
shoulder disability in September 1995, the RO has never 
addressed that claim.  Accordingly, the issue is referred to 
the RO for action deemed appropriate.  

REMAND

A.  Psychiatric Disorder

As noted in the Introduction, above, the veteran appealed a 
September 1995 RO decision denying his claim of service 
connection for a psychiatric disorder.  The RO, in a July 11, 
1997 decision, granted service connection (with a 10 percent 
disability rating) for depression.  The veteran has since 
submitted several lay statements within which he has 
requested an increased rating for his psychiatric disorder, 
apparently waiving RO jurisdiction thereof.  

It appears that this case has been sent to the Board as 
though we have jurisdiction over the increased-rating issue, 
based upon the now overruled judicial holding in Holland v. 
Brown, 9 Vet.App. 324 (1996), as it interpreted an earlier 
decision in West v. Brown, 7 Vet.App. 329 (1995) (en banc).  
In the West decision, the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999) held that, for 
jurisdictional purposes, an appeal of a denied claim for 
service connection includes all benefits potentially 
available that may stem from the essential elements of the 
claim, including the later adjudicated issues of disability 
rating and effective date.  In Holland, the Court, following 
West, held that a claimant is not required to file a response 
to a Supplemental Statement of the Case (SSOC) issued by an 
RO pursuant to a decision, on remand from the Board, in which 
the RO grants service connection, but that such a case must 
be "automatically" returned to the Board because the 
previously perfected appeal includes any later, related 
issues as to disability rating and effective date.

The Board notes that a more recent decision by the United 
States Court of Appeals for the Federal Circuit, Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), rejected the West 
holding.  The Federal Circuit held that, if an "appeal 
concerned the logically up-stream element of service-
connectedness, the appeal could not concern the logically 
down-stream element of compensation level" if the service 
connection claim is subsequently granted either by the Board 
or, on remand from the Board, by the RO.  See also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Since Grantham rejected the West holding, it is clear that 
the Board does not have jurisdiction over the increased-
rating claim at this time solely because we previously had 
jurisdiction over the service connection claim which has 
since been granted by the RO.  The veteran was notified of 
the July 1997 decision granting service connection (and a 10 
percent rating) on July 11, 1997, via an SSOC, and he 
submitted additional statements thereafter which could be 
considered NODs with respect to the assigned rating.  An SOC 
has not, however, been issued by the RO in response to the 
NOD.  As a result, the veteran has not been afforded the 
opportunity to file a substantive appeal (VA Form 9) in 
response to the SOC, so as to perfect his appeal to the 
Board.  Absent a NOD followed by a SOC, and a substantive 
appeal in response thereto, the Board is not required - 
indeed, we have no authority - to proceed to a decision on an 
issue that has not already been perfected on appeal.  

As the issue of an increased rating for a psychiatric 
disorder is not properly before the Board at the present time 
(although it is in appellate status before the RO), this 
matter must be remanded to the RO for the development listed 
below.  Cf. Godfrey v. Brown 7, Vet.App. 398 (1995) 
(referral, not remand, to the RO is appropriate where NOD has 
not been filed).

B.  Right Shoulder

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Hence, VA has a duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

The veteran has asserted that his service-connected 
postoperative recurrent dislocation of the right shoulder, 
with degenerative changes and painful motion, has become more 
disabling, thereby warranting an evaluation in excess of the 
current 10 percent rating.  Specifically, the veteran has 
asserted that his right shoulder disorder causes severe, 
constant, and disabling pain, as well as severe limitation of 
motion, nerve problems, and reduced grip strength.   

In a March 1997 memorandum, the veteran's service 
representative requested that the veteran be afforded a new 
VA examination to determine the extent and severity of his 
service-connected right shoulder condition.  The Board notes 
that, regardless of this request, the veteran has not had a 
VA examination of his right shoulder disorder since January 
1996.  In addition, medical records since that examination 
indicate that the veteran has been treated for what may be 
worsening symptoms, including instability, weakness, and 
chronic pain (May 1996 VA outpatient treatment record), as 
well as muscle atrophy, chronic pain, and neuropathy of the 
right subscapular nerve being treated with cryotherapy 
(February 1997 private examination report).  In order to be 
sure that all the symptoms of the veteran's current right 
shoulder disability are properly and fully evaluated, the 
veteran should be afforded the opportunity to undergo a new 
VA examination.  Caffrey v. Brown, 6 Vet.App. 377 (1994).  

Moreover, we note that the Court has held, in DeLuca v. 
Brown, 8 Vet.App. 202 (1995), that the provisions of the 
Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Court indicated that 
evaluation of orthopedic disorders must involve consideration 
of all the factors set forth in 38 C.F.R. § 4.45, including a 
determination as to whether the involved joint or joints 
exhibit weakened movement, excess fatigability, or 
incoordination and that such determinations, if feasible, 
should be described in terms of additional range of motion 
loss..  In light of DeLuca, and the specific assertion that 
the veteran's right shoulder problems cause pain and 
functional loss, any examination of the veteran's right 
shoulder must take the foregoing into consideration.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard are records of treatment at the VA 
medical center in Syracuse, New York, since 1996.  Ongoing 
treatment records should be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

In view of the above, the issues of an increased rating for 
the veteran's psychiatric disorder, and an increased rating 
for his service-connected postoperative recurrent dislocation 
of the right shoulder with degenerative changes and painful 
motion are REMANDED for the following development:

1.  The RO should review the veteran's 
claim for an increased rating for his 
psychiatric disorder in response to his 
Notice of Disagreement, taking into 
consideration any evidence submitted 
since the July 11, 1997, rating.  If the 
benefit sought is not granted, the 
veteran should be issued a Statement of 
the Case on the issue of entitlement to 
an increased evaluation for his 
psychiatric disorder.

2.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment by any health care providers 
(VA and non-VA) who have treated the 
veteran for problems with his right 
shoulder since 1996.  When the veteran 
responds and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment, which are 
not already in the claims folder.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations of the right 
shoulder, to determine the nature and 
severity of his service-connected 
disability.  Any necessary special 
studies should be performed, and all 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available for review by the 
examining physician.  The orthopedic 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
recurrent dislocation of the right 
shoulder, to include the extent of any 
loss of motion.  The neurological 
examiner's report should provide an 
opinion as to whether the veteran's 
service-connected right shoulder disorder 
includes nerve involvement.  The nature 
and severity of any neurological 
disorders should be discussed fully.  In 
particular, the examiners should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and, if 
feasible, describe the functional loss in 
terms of additional range of motion loss 
for the particular joint in question.  It 
should also be indicated whether any pain 
claimed by the appellant is supported by 
adequate pathology and is evidenced by 
his visible behavior.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

4.  Then, the RO should review the 
veteran's claim under the appropriate 
rating criteria.  Consideration should 
also be given to the factors discussed 
above pertaining to the DeLuca case, and 
to 38 C.F.R. § 4.26.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

